Trover. The jury brought in the following special verdict, viz.:
"The jury sworn, find the defendant guilty, and assess the plaintiff's damage to £ 4 and 6d. costs: subject to the opinion of the Court, on the following case. The plaintiff owned a boat, which drifted down the *Page 38 
river, and was taken up by the defendant, who claimed salvage, and accordingly refused to restore it until that was paid."
gave judgment for the defendant.
NOTE. — See Winslow v. Walker, 2 N.C. 192, which decides that the right to salvage in such cases is only to be enforced by detention of the property, and cannot be transferred to a purchaser of the property.
(29)